Execution Copy
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FORM OF ASSET PURCHASE AGREEMENT
 
by and among
 
GRAND RIVER NAVIGATION COMPANY, INC., as Purchaser,
 
and
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee and Seller,
 
Dated as of December 1, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November __, 2011, is
made by and among Grand River Navigation Company, Inc., a corporation formed
under the laws of Delaware (“Purchaser”), and U.S. Bank National Association,
not in its individual capacity but solely in its capacity as Trustee for the
Trust (defined below) (“Seller”).
 
RECITALS
 
WHEREAS, Seller is trustee of the GTC Connecticut Statutory Trust (“Trust”);
 
WHEREAS, pursuant to that certain (i) Second Amended and Restated Trust
Agreement (GTC Connecticut Statutory Trust) dated as of December 28, 2007 (as
modified, amended and/or supplemented, the “Trust Agreement”), by and between
General Electric Capital Corporation (“GECC”), as owner participant, each of
GATX and The CIT Group/Equipment Financing, Inc., a Delaware corporation
(“CIT”), as additional owner participant, and Seller, as trustee, and (ii)
Agreement to Acquire and Charter dated as of December 21, 2001 (as modified,
amended and/or supplemented, the “Lease Back Agreement”), by and among the
Trust, as shipowner, GECC, as owner participant, U.S. United Ocean Services, LLC
(“USUOS”), as seller and charterer (“Charterer”), and United Maritime Group LLC
(f/k/a TECO Transport Corporation), as successor guarantor ("UMG"), the Trust
owns the Vessel (as hereinafter defined), and GATX is the beneficial owner of
the Vessel;
 
WHEREAS, under the Trust Agreement, GATX has exclusive and discretionary
authority to direct Seller to dispose of the Vessel as GATX determines in its
sole discretion;
 
WHEREAS, Seller chartered the Vessels to USUOS pursuant to the Lease Back
Agreement and that certain demise charter agreement dated December 21, 2001, as
modified and amended, by and between Seller, not in its individual capacity but
solely as trustee, as Shipowner, and Charterer, as charterer (“Demise Charter”);
 
WHEREAS, pursuant to that certain Early Termination and Option Agreement dated
July 27, 2011 (the “Early Termination Agreement”), by and between Seller, as
Trustee, GATX, as beneficial owner, UMG, as guarantor, and USUOS, as Charterer,
USUOS has delivered a "Demise Charter Partial Termination and Option Exercise
Notice" to Seller, electing to terminate the Demise Charter solely with respect
to certain vessels, such termination to be effective simultaneous with the
consummation of the transactions contemplated by this Asset Purchase Agreement;
 
WHEREAS, Seller now desires to sell, transfer and assign the Vessel to Purchaser
and Purchaser desires to purchase the Vessel, upon the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
-1-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.1.                           Certain Defined Terms. For purposes of
this Agreement, the following terms shall have the following meanings:
 
“Action” means any action, claim, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For
purposes of this definition, the term “control” means the power to direct or
cause the direction of the management of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlled” and “controlling” have meanings correlative to the
foregoing.
 
“Agreed Amount” has the meaning set forth in Section 8.9(c).
 
“Ancillary Agreements” means the other agreements, documents and certificates to
be executed and delivered in connection with the transactions contemplated
hereby.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks in New York, New York are authorized or required by Law to be closed.
 
“CIT” has the meaning set forth in the Preamble.
 
“Claimed Amount” has the meaning set forth in Section 8.9(c).
 
“Claim Notice” has the meaning set forth in Section 7.5(a).
 
“Closing” has the meaning set forth in Section 3.2.
 
“Closing Date” has the meaning set forth in Section 3.2.
 
“Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein.
 
“Damages” means any and all damages, losses, liabilities, costs and expenses
(including expenses of investigation and reasonable fees and expenses of counsel
and other professionals) paid or payable by an Indemnified Party.
 
“Demise Charter” has the meaning set forth in the Preamble.
 
“Early Termination Agreement” has the meaning set forth in the Preamble.
 
“GATX” has the meaning set forth in the Preamble.
 
-2-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
“GECC” has the meaning set forth in the Preamble.
 
“General Enforceability Exceptions” means (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally from time to time in effect and
(ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).
 
“Governmental Authority” means any foreign, federal, state, provincial, local or
other government, governmental, regulatory or administrative authority, agency
or commission, self-regulatory organization, or any court, tribunal or judicial
or arbitral body.
 
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
 
“Indemnifying Party” means a party that is required to indemnify any Indemnified
Party pursuant to Article VII.
 
“Law” means any applicable law (statutory, common or otherwise), rule or
regulation of any Governmental Authority and any award in any arbitration
proceeding.
 
“Lease Back Agreement” has the meaning set forth in the Preamble.
 
“Leased Equipment” means all radio and communication and other equipment leased
by USUOS in connection with the Vessel, including but not limited to the
equipment listed on Schedule A.
 
“Liabilities” means any and all liabilities, debts, obligations and commitments
of any nature whatsoever, whether known or unknown, accrued or fixed, absolute
or contingent, or matured or unmatured, including those arising under any Law,
License, Order, Action or contract.
 
“License” means any license, permit, consent, approval, certification or other
authorization of any Governmental Authority.
 
“Lien” means, with respect to any asset or property, any lien, mortgage, pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect
of such asset or property.
 
“Order” means any order, injunction, judgment, award, decree or ruling of any
Governmental Authority.
 
“Other Vessel” means the ocean freight barge “Peggy Palmer” (O.N. 641530)
together with all machinery, engines, instruments, rigging, anchors, chains,
cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment (other than personal computers and company-specific data,
Leased Equipment and personal gear, which USUOS shall remove from the Vessel
prior to Closing Date), inventory, stores, spare parts and all other
appurtenances used in or relating to the Vessel, whether or not on board, and
fuel, lubricant and bunkers on board the Vessel.
 
-3-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
“Permit” means any license, permit, registration, franchise, variance,
exemption, Order approval, authorization, consent, certificate, certificate of
authority, American Bureau of Shipping certificate, Coast Guard certificate,
qualification, order or similar document or authority required, issued or
granted by any Governmental Authority.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or
Governmental Authority.
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnified Parties” means (i) Purchaser, (ii) its Affiliates,
(iii) their respective directors, officers, employees and agents, and (iv) their
respective heirs, executors, successors and permitted assigns.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Indemnified Parties” means (i) Seller, as Trust, as Trustee and in its
individual capacity, (ii) its officers and directors, and (iii) their respective
heirs, executors, successors and permitted assigns.
 
“Seller Liens” means Liens arising solely as the result of GATX’s or Seller’s
acts or omissions (other than acts or omissions for which Seller or GATX is
indemnified pursuant to the Trust Agreement, Lease Back Agreement or Demise
Charter) or of claims or demands against GATX or Seller unrelated to (i)
Seller’s ownership of the Vessel, (ii) the administration of the Trust
Agreement, or (iii) the transactions contemplated by the Lease Back Agreement,
the Demise Charter or the Trust Agreement.
 
“Tax” (including, with correlative meaning, the terms “Taxes” and “Taxable”)
means (i) all foreign, federal, state, provincial and local taxes, duties or
assessments of any nature whatsoever, including all income, profits, franchise,
gross receipts, net receipts, capital stock, recording, stamp, document,
transfer, severance, payroll, employment, unemployment, social security,
disability, sales, use, property, withholding, excise, value-added, ad valorem,
occupancy, insurance premium, surplus lines insurance, and other taxes, together
with all interest, penalties, service fees and additions imposed by any
Governmental Authority with respect to such amounts; and (ii) any liability for
the payment of any Tax (A) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (B) as a result of any obligation under
any Tax sharing, indemnity or similar agreement or arrangement or (C) as a
result of transferee or successor liability, whether imposed by Law, contractual
arrangement or otherwise.
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) filed or required to
be filed with any Governmental Authority relating to Taxes.
 
-4-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
“Third Party Claim” means a pending or threatened claim asserted by a third
party or the commencement of any Action by a third party in respect of which
indemnification shall be sought hereunder.
 
“Transfer Taxes” means all transfer, documentary, sales, use, value added,
recording, stamp, gains and similar Taxes, together with all interest,
penalties, service fees and additions imposed by any Governmental Authority with
respect to such amounts and any interest in respect of such penalties and
additions.
 
“Trust” has the meaning set forth in the Preamble.
 
“Trust Agreement” has the meaning set forth in the Preamble.
 
"UMG" has the meaning set forth in the Preamble.
 
“USOUS” has the meaning set forth in the Preamble.
 
“Vessel” means the ocean freight barge “Mary Turner” (O.N. 646730) together with
all machinery, engines, instruments, rigging, anchors, chains, cables, tackle,
apparel, accessories, equipment, radio installation and navigational equipment
(other than personal computers and company-specific data, Leased Equipment and
personal gear, which USUOS shall remove from the Vessel prior to Closing Date),
inventory, stores, spare parts and all other appurtenances used in or relating
to the Vessel, whether or not on board, and fuel, lubricant and bunkers on board
the Vessel.
 
“Vessel Stores and Equipment” means such additional outfit, furniture,
furnishings, appliances, spare and replacement parts, tools and stores, whether
on board or on shore, provided by Seller for the operation of the Vessel that is
the property of Seller pursuant to Section 5(a) of the Demise Charter.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1.                      Purchase of Vessel. Subject to Section 2.2,
upon the terms and subject to the conditions set forth herein, at the Closing,
Seller shall sell, transfer, assign, convey and deliver to Purchaser, and
Purchaser shall purchase and acquire from Seller, free and clear of all Seller
Liens, all of Seller's right, title and interest in and to the Vessel and the
Vessel Stores and Equipment.  None of Seller’s assets other than the Vessel and
the Vessel Stores and Equipment shall be sold to Purchaser pursuant to this
Agreement.
 
Section 2.2.                      No Assumed Liabilities. Seller shall retain
and shall be responsible for paying, performing and discharging when due, and
Purchaser and its Affiliates shall not assume or have any responsibility for,
any and all Liabilities of Seller, whether arising prior to, on or after the
Closing Date.  Notwithstanding anything herein to the contrary, Liabilities of
Seller shall exclude any Liabilities given rise to by the acts or omissions of
the Purchaser Indemnified Parties, whether arising prior to, on or after the
Closing Date.
 
-5-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
PURCHASE PRICE; CLOSING
 
Section 3.1.                      Purchase Price. The purchase price for the
Vessel shall be ELEVEN MILLION FIVE HUNDRED NINETY SEVEN THOUSAND THREE HUNDRED
SEVENTY FIVE DOLLARS (US$ 11,597,375.00) (the “Purchase Price”).
 
Section 3.2.                      Closing. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Sheppard, Mullin, Richter & Hampton LLP, 30 Rockefeller Plaza, New York, New
York 10112, simultaneously with the execution of this Agreement (the date of the
Closing being referred to herein as the “Closing Date.”)  All documents
delivered and actions taken at the Closing shall be deemed to have been
delivered or taken simultaneously and no proceedings will be deemed to have been
taken nor documents executed or delivered until all have been taken, executed
and delivered.
 
Section 3.3.                      Closing Deliveries of Seller. At the Closing,
Seller shall deliver (or cause to be delivered) to Purchaser each of the
following:
 
(a)           a bill of sale transferring the Vessel to Purchaser, duly executed
by Seller and recordable by the National Vessel Documentation Center, in the
form of Coast Guard Form CG-1340 attached hereto as Exhibit A;
 
(b)           a certificate of delivery and acceptance in the form attached
hereto as Exhibit B, duly executed by Seller;
 
(c)           proof of removal of the Vessel under the Demise Charter;
 
(d)           releases, including termination statements under the Uniform
Commercial Code of any financing statements filed against the Vessel evidencing
discharge, removal and termination of all Liens to which the Vessel is subject;
 
(e)           a Certificate of Ownership of Vessel for the Vessel issued by the
National Vessel Documentation Center on Coast Guard Form CG-1330;
 
(f)           an Abstract of Title for the Vessel issued by the National Vessel
Documentation Center on Coast guard Form CG-1332;
 
(g)           a certificate of the Secretary of Seller, dated the Closing Date,
as to the due authorization by Seller of this Agreement, the Ancillary
Agreements and all other documents contemplated hereby and thereby, the
transactions contemplated hereby and thereby and the directions to the Trustee
to consummate the transactions contemplated hereby and thereby, and
 
(h)           evidence satisfactory to Purchaser that any Consents required to
be obtained by Seller in connection with the execution and performance of this
Agreement by Seller have been obtained.
 
-6-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 3.4.                      Closing Deliveries of Purchaser. At the
Closing, Purchaser shall deliver to Seller (or cause to be delivered) each of
the following:
 
(a)           the Purchase Price by wire transfer of immediately available funds
to an account designated by Seller;
 
(b)           a certificate of delivery and acceptance in the form attached
hereto as Exhibit B, duly executed by Purchaser;
 
(c)           a certificate of the secretary of Purchaser, dated the closing
date, setting forth the resolutions of the board of directors of Purchaser
approving this Agreement, the Ancillary Agreements and all other documents
contemplated hereby and thereby, and authorizing the transactions contemplated
hereby and thereby; and
 
(d)           evidence satisfactory to Seller that any Consents required to be
obtained by Purchaser in connection with the execution and performance of this
Agreement by Purchaser have been obtained.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller represents and warrants to Purchaser as
follows:
 
Section 4.1.                      Legal Existence and Organization; Citizenship
and Coastwise Endorsements. The Trust is validly existing under the laws of the
State of Connecticut.  Seller is a “citizen of the United States” within the
meaning of 46 U.S.C. § 50501 for the purpose of owning and operating the Vessels
in the coastwise trades of the United States.
 
Section 4.2.                      Legal Power; Authorization; Enforceable
Obligations.  Seller has the requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Seller.  This
Agreement and the Ancillary Agreements have been duly and validly executed and
delivered by Seller and constitute the legal, valid and binding obligations of
Seller.  This Agreement and the Ancillary Agreements are enforceable against
Seller in accordance with their terms, except as limited by the General
Enforceability Exceptions.
 
Section 4.3.                      No Conflict; Required Filings and Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Seller, nor the consummation by Seller of the
transactions contemplated hereby and thereby, nor compliance by Seller with any
of the provisions hereof and thereof, will (i) conflict with or result in a
breach any provisions of the Trust Agreement or other governing documents of
Seller, (ii) constitute or result in the breach or violation of any term,
condition or provision of, or constitute a default under (without regard to
requirements of notice, passage of time or elections of any Person), or give
rise to any right of termination, cancellation or acceleration with respect to,
or result in the creation or imposition of a Lien upon the Vessel, pursuant to
any note, bond, mortgage, indenture, license, agreement, lease or other
instrument or obligation to which it is a party or by which Seller is a party,
(iii) violate any Order, Permit or Law applicable to Seller or give any third
party or Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify any Permit held by Seller, or (iv) give any Person the right
to challenge any of the transactions contemplated by this Agreement or the
Ancillary Agreements or to exercise any remedies or obtain any relief under any
Laws or Orders to which Seller may be subject.
 
-7-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
(b)           No Consent is necessary for the consummation by Seller of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
Section 4.4.                      No Third Party Options; No Contractual
Obligations.
 
(a)           Except for the Demise Charter, the Lease Back Agreement, and the
Trust Agreement, Seller is not party to any existing (written or oral)
agreements, options, commitments or rights with, of or to any person to acquire
the Vessel or any interest in or rights to the Vessel.
 
(b)           Except for the Demise Charter, neither Seller nor any of its
Affiliates are party to any charter agreement, contract of affreightment or
other agreement (written or oral) which either (i) provides for the use of the
Vessel by or for the benefit of, or the transport of goods of, any Person or
(ii) restricts or limits the use or operation of the Vessel in any manner or in
any geographic region.
 
Section 4.5.                      Title to Vessel. Seller has such title to the
Vessel as it is received under the Lease Back Agreement, and hereby conveys the
Vessel “as is,” “where is,” without recourse or warranty of any kind, provided
that the Vessel is free and clear of any Seller Liens.
 
Section 4.5                       Condition of Vessel. The Vessel is being
purchased “as is,” “where is,” in whatever condition the Vessel may be in on the
date of the Closing.  SELLER IS NOT A MANUFACTURER OF OR DEALER IN ANY VESSELS,
AND THE SELLER HAS NOT INSPECTED THE VESSEL PRIOR TO DELIVERY TO AND ACCEPTANCE
BY PURCHASER.  SELLER HAS NOT MADE, AND SHALL NOT, BY VIRTUE OF HAVING SOLD THE
VESSEL, BE DEEMED TO HAVE MADE, ANY REPRESENTATION OR WARRANTY EXPRESS OR
IMPLIED, NOW OR HEREAFTER, AS TO ANY MATTER WHATSOEVER INCLUDING, WITHOUT
LIMITATION, THE MERCHANTABILITY, VALUE, FITNESS FOR ANY PARTICULAR PURPOSE OR
USE, DESIGN OR CONDITION OF, ANY PATENT INFRINGEMENT OF, OR LATENT DEFECT
(WHETHER OR NOT DISCOVERABLE) IN, OR AS TO THE QUALITY OF, THE VESSEL OR THE
MATERIAL OR WORKMANSHIP IN THE VESSEL.  THE VESSEL IS SOLD TO PURCHASER “AS IS,
WHERE IS” AND “WITH ALL FAULTS”.  Seller disclaims any liability to Purchaser
with respect to the condition of the Vessel, including, without limitation, any
liability in tort or arising from negligence, strict liability or for loss or
interruption of use, profit or business or other consequential injury, and
Purchaser waives, releases, renounces and disclaims expectation of or reliance
upon any such warranty or warranty.
 
-8-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 4.6.                      Litigation.  There is no Action pending or to
Seller’s knowledge threatened in writing against Seller or any of its Affiliates
affecting the Vessel or that seeks to delay or prevent the consummation of this
Agreement or any other Ancillary Agreements or any action taken or to be taken
hereby or thereby.
 
Section 4.7.                      Compliance with Laws.
 
(a)           Seller is, and has been, in material compliance with all Laws and
Orders applicable to Seller’s ownership of the Vessel.
 
(b)  Seller has received no written notification or other notification or
communication from any Governmental Authority or other Person asserting that
Seller is not in compliance with any Law or Order applicable to Seller’s
ownership of the Vessel and no facts relating to Seller and/or the Vessel exist
which could reasonably give rise to any claim that any such violation exists.
 
(c)           (i) There is no pending or, to Seller's knowledge, threatened
investigation, audit, review or other examination of Seller with respect to
Seller’s ownership of the Vessel by any Governmental Authority and (ii) Seller
is not subject to, nor has Seller received any notice that it may become subject
to, any Order, agreement, memorandum of understanding or other regulatory
enforcement action or Action with respect to Seller’s ownership of the Vessel.
 
Section 4.8.                      No Broker.  No broker, finder, investment
banker or other intermediary is entitled to any fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Seller.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Seller as
follows:
 
Section 5.1.                      Legal Existence and Organization. Purchaser is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware.  Purchaser is duly qualified to do business, and is in good
standing, in each jurisdiction in which the character of the properties owned or
leased by it or in which the conduct of its requires it to be so
qualified.  Purchaser is a “citizen of the United States” within the meaning of
46 U.S.C. § 50501 for the purpose of owning and operating the Vessel in the
coastwise trades of the United States.
 
Section 5.2.                      Legal Power; Authorization; Enforceable
Obligation. Purchaser has the requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements and all agreements and
documents contemplated hereby and thereby to be executed and delivered by it,
and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and the Ancillary Agreements, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action on the part of
Purchaser.  This Agreement and the Ancillary Documents have been duly and
validly executed and delivered by Purchaser and constitute the legal, valid and
binding obligations of Purchaser.  This Agreement and the Ancillary Agreements
are enforceable against Purchaser in accordance with their terms, except as
limited by the General Enforceability Exceptions.
 
-9-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 5.3.                      No Conflicts; Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Purchaser, nor the consummation by Purchaser of the
transactions contemplated hereby and thereby, nor compliance by Purchaser with
any of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the articles of incorporation, by-laws or other
governing documents of Purchaser, (ii) constitute or result in the breach or
violation of any term, condition or provision of, or constitute a default under
(without regard to requirements of notice, passage of time or elections of any
Person), or give rise to any right of termination, cancellation or acceleration
with respect to, or result in the creation or imposition of a Lien upon any
property of Purchaser, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which Purchaser may be subject, (iii) violate any Order, Permit or Law
applicable to Purchaser or give any third party or Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify any Permit held
by Purchaser, or (iv) give any Person the right to challenge any of the
transactions contemplated by this Agreement and the Ancillary Agreements or to
exercise any remedies or obtain any relief under any Laws or Orders to which
Purchaser may be subject.
 
(b)           Other than the Consent of its lender, no Consent is necessary for
the consummation by Purchaser of the transactions contemplated by this Agreement
or the Ancillary Agreements.
 
Section 5.4.                      No Broker. No broker, finder, investment
banker or other intermediary is entitled to any fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Purchaser.
 
ARTICLE VI
COVENANTS AND AGREEMENTS
 
Section 6.1.                      Sale of the Other Vessel.  Seller and
Purchaser acknowledge and agree that the Closing under this Agreement is
contingent upon and forms a part of the consummation of the sale of the Other
Vessel and payment to Seller of the aggregate Purchase Price as set forth on
Appendix A of the Early Termination Agreement on the Closing Date.
 
Section 6.2.                      Transfer Taxes.  All Transfer Taxes which may
be payable in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements shall be borne by Purchaser.  The party responsible
under applicable Law for filing any Tax Return or other documentation relating
to Transfer Taxes shall file such Tax Return or other documentation at its own
expense, and the non-filing party shall use commercially reasonable efforts to
cooperate with the filing party and join in the execution of any such Tax
Returns and other documentation, if required.
 
-10-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 6.3.                      Use of Vessel’s Name. At any time and from
time to time following the Closing, Purchaser may, at its sole discretion,
change the name of the Vessel.  Notwithstanding the foregoing, following the
Closing, Purchaser shall have the sole right to continue to use the name “Mary
Turner” with respect to its documentation of the Vessel with the Coast Guard and
its operation of the Vessel.
 
Section 6.4.                      Further Assurances.  At any time and from time
to time following the Closing, as and when requested by Purchaser and without
further consideration, Seller shall execute and deliver, or cause to be executed
and delivered, such other documents and instruments and shall take, or cause to
be taken, such further or other actions as Purchaser may reasonably request or
as otherwise may be necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
ARTICLE VII
INDEMNIFICATION
 
Section 7.1.                      Survival.
 
(a)           The representations and warranties of the parties contained in
this Agreement shall survive the Closing Date for a period of ninety (90) days
after expiration of the statute of limitations applicable to the matters covered
thereby.  The covenants and agreements of the parties contained in this
Agreement shall survive the Closing Date until the date explicitly specified
therein or, if not so specified, indefinitely or until the latest date permitted
by Law.
 
(b)           Notwithstanding the preceding paragraph (a), any breach of any
representation, warranty, covenant or agreement in respect of which
indemnification may be sought under this Article VII shall survive the time at
which it otherwise would terminate pursuant to the preceding paragraph if a good
faith notice of the breach giving rise to such right of indemnification shall
have been given to the party against whom indemnification may be sought prior to
such time.
 
Section 7.2.                      Indemnification by Seller. Subject to the
limitations set forth in this Article VII, Seller shall indemnify, defend and
hold harmless the Purchaser Indemnified Parties from and against any and all
Damages incurred or suffered by the Purchaser Indemnified Parties (whether or
not involving a Third Party Claim) resulting from, in connection with or arising
out of:  (a) any breach of, or inaccuracy in, any representation or warranty of
Seller contained in this Agreement or any Ancillary Agreement; (b) any breach
of, or failure to perform, any covenant or agreement of Seller contained in this
Agreement or any Ancillary Agreement; (c) any and all Liabilities of Seller,
including Liabilities arising out of the ownership of the Vessel prior to the
Closing, other than Liabilities given rise to by the acts or omissions of
Purchaser Indemnified Parties; or (d) any and all Actions against any Purchaser
Indemnified Parties that relate to the Vessel if the principal event giving rise
thereto occurred prior to the Closing, other than Actions given rise to by the
acts or omissions of the Purchaser Indemnified Parties. Nothing set forth in
this Agreement shall be deemed to release, waive or diminish any indemnification
obligations of Charterer to Seller under the Demise Charter.
 
-11-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 7.3.                      Indemnification by Purchaser.Subject to the
limitations set forth in this Article VII, Purchaser shall indemnify, defend and
hold harmless the Seller Indemnified Parties from and against any and all
Damages incurred or suffered by the Seller Indemnified Parties (whether or not
involving a Third Party Claim) resulting from, in connection with or arising out
of:  (a) any breach of, or inaccuracy in, any representation or warranty of
Purchaser contained in this Agreement or any Ancillary Agreement; (b) any breach
of, or failure to perform, any covenant or agreement of Purchaser, including
Liabilities contained in this Agreement or any Ancillary Agreement; (c) any and
all Liabilities of Purchaser, including Liabilities arising out of the ownership
and operation of the Vessel after the Closing, other than Liabilities given rise
to by the acts or omissions of the Seller Indemnified Parties; or (d) any and
all Actions against any Seller Indemnified Parties that relate to the Vessel if
the principal event giving rise thereto occurred after the Closing, other than
Actions given rise to by the acts or omissions of the Seller Indemnified
Parties.
 
Section 7.4.                      Limitations on Indemnification. The maximum
aggregate liability of Seller under Section 7.2 shall not exceed the Purchase
Price.
 
Section 7.5.                      Procedure for Third Party Claims.
 
(a)           Notice.  Promptly after an Indemnified Party has received notice
or has knowledge of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party written notice (a “Claim Notice”) describing in reasonable
detail the nature and basis of the Third Party Claim and, if ascertainable, the
amount in dispute under the Third Party Claim; provided, however, that the
failure of the Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations to provide indemnification hereunder
except to the extent (and only to the extent) that the Indemnifying Party shall
have been adversely prejudiced by such failure.
 
(b)           Defense.  Subject to the limitations set forth in this
Section 7.5(b), in the event of a Third Party Claim, the Indemnifying Party
shall have the right (exercisable by written notice to the Indemnified Party
within ten (10) days after the Indemnified Party has given a Claim Notice of the
Third Party Claim) to elect to conduct and control, through counsel of its
choosing and at the Indemnifying Party’s sole cost and expense, the defense,
compromise or settlement of the Third Party Claim if the Indemnifying Party
(i) has acknowledged and agreed in writing that, if the same is adversely
determined, the Indemnifying Party shall provide indemnification to the
Indemnified Party in respect thereof; provided, however, that the Indemnified
Party may participate therein through separate counsel chosen by it and at its
sole cost and expense.  Notwithstanding the foregoing, if (A) the Indemnifying
Party shall not have given notice of its election to conduct and control the
defense of the Third Party Claim within such 15 day period, (B) the Indemnifying
Party shall fail to conduct such defense diligently and in good faith, (C) the
Indemnified Party shall reasonably determine on written advice of outside
counsel that use of counsel selected by the Indemnifying Party to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, or (D) the Third Party Claim is for injunctive, equitable
or other non-monetary relief against the Indemnified Party, then in each such
case the Indemnified Party shall have the right to control the defense,
compromise or settlement of the Third Party Claim with counsel of its choice at
the Indemnifying Party’s sole cost and expense.  In connection with any Third
Party Claim, from and after delivery of a Claim Notice, the Indemnifying Party
and the Indemnified Party shall, and shall cause their respective Affiliates and
representatives to, cooperate fully in connection with the defense or
prosecution of such Third Party Claim, including furnishing such records,
information and testimony and attending such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested by the Indemnifying
Party or the Indemnified Party in connection therewith.  In addition, the party
controlling the defense of any Third Party Claim shall keep the non-controlling
party advised of the status thereof and shall consider in good faith any
recommendations made by the non-controlling party with respect thereto.
 
-12-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
(c)           Settlement Limitations.  Except as set forth below, no Third Party
Claim may be settled or compromised (i) by the Indemnified Party without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed) or (ii) by the Indemnifying Party without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, (A) the Indemnified
Party shall have the right to pay, settle or compromise any Third Party Claim,
provided that in such event the Indemnified Party shall waive all rights against
the Indemnifying Party to indemnification under this Article VII with respect to
such Third Party Claim unless the Indemnified Party shall have sought the
consent of the Indemnifying Party to such payment, settlement or compromise and
such consent shall have been unreasonably withheld, conditioned or delayed; and
(B) the Indemnifying Party shall have the right to consent to the entry of a
judgment or enter into a settlement with respect to any Third Party Claim
without the prior written consent of the Indemnified Party if the judgment or
settlement (x) involves only the payment of money damages (all of which will be
paid in full by the Indemnifying Party concurrently with the effectiveness
thereof), (y) will not encumber any of the assets of the Indemnified Party and
will not contain any restriction or condition that would apply to or adversely
affect the Indemnified Party or the conduct of its business, and (z) includes,
as a condition to any settlement or other resolution, a complete and irrevocable
release of the Indemnified Party from all liability in respect of such Third
Party Claim and includes no admission of wrongdoing.
 
(d)           Reimbursement.  Damages shall be reimbursed by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills or invoices with respect to such Damages are received by the
Indemnifying Party.
 
Section 7.6.                      Exclusive Remedy.  From and after the Closing,
except for remedies for injunctive or equitable relief, claims for fraud or
intentional misrepresentation or as otherwise expressly provided in this
Agreement or the Ancillary Agreements, the indemnification rights set forth in
this Article VII shall be the sole and exclusive remedy for any claim arising
out of this Agreement or the Ancillary Agreements.
 
Section 7.7.                      Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes.  In the event
that any Governmental Authority successfully asserts that such indemnification
payments are taxable, then such indemnification payments shall be made on an
after-Tax basis.
 
-13-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 7.8.                      Effect of Investigation. The right of any
Indemnified Party to indemnification, payment of Damages and other remedies
provided for herein based on a breach of any representation, warranty, covenant
or agreement of any party contained in or made pursuant to this Agreement or
Ancillary Agreement shall not be deemed waived or otherwise affected by any
information furnished to, any investigation conducted by, or any knowledge of,
any Indemnified Party.
 
Section 7.9.                      No Punitive Damages. Notwithstanding anything
herein to the contrary, no party shall be entitled to payment for an
indemnification claim under this Article VII to recover punitive damages of any
nature.
 
ARTICLE VIII
GENERAL PROVISIONS
 
Section 8.1.                      Notices. All notices, requests, claims,
demands or other communications required or permitted hereunder shall be in
writing signed by or on behalf of the party making the same, and shall be deemed
given or delivered (w) when delivered personally, (x) if sent from within the
United States by registered or certified mail, postage prepaid, return receipt
requested, on the third (3rd) Business Day after mailing, (y) if sent by
messenger or reputable overnight courier service, when received or (z) if sent
by facsimile, when transmitted and confirmed during normal business hours (or,
if delivered after the close of normal business hours, at the beginning of
business hours on the next business day); and shall be addressed to each party
at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.1):
 
(a)           If to Purchaser, to:
 
c/o Rand Logistics, Inc.
500 Fifth Avenue, 50th Floor
New York, NY 10110
Tel:  (212) 644-3450
Fax: (212) 644-6262
Attention:  President
 
With a copy (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Tel: (212) 940-8800
Fax: (212) 940-8776
Attention:  Todd J. Emmerman, Esq.
 
-14-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
(b)           If to Seller, to:
 
U.S. Bank National Association
225 Asylum Street, 23rd Floor
Hartford, CT  06103
Tel: 860-241-6817
Fax: :  860-241-6897
Attention:  Elizabeth C. Hammer / Mary Turner
 
With a copy (which shall not constitute notice) to:
 
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, CT 06103-1919
Tel: 860-251-5918
Fax: 860 251-5212
Attention:  Leslie L. Davenport, Esq.


With an additional copy (which shall not constitute notice) to:
 
GATX Corporation
Four Embarcadero Center, Suite 2100
San Francisco, CA 94111
Tel: 415-955-3477
Fax: 415-955-3444
Attention:  Jeanne Sexton




Section 8.2.                      Execution in Counterparts. This Agreement may
be executed in any number of original, facsimile or portable document format
“PDF” counterparts, each of which shall have the same legal effect as an
original, but all of which together shall constitute one and the same
instrument.
 
Section 8.3.                      Expenses. Except as otherwise provided in this
Agreement and hereunder, each party hereto shall pay its own expenses incidental
to the preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 8.4.                      Amendments and Waivers. Any provision of this
Agreement may be amended or waived if such amendment or waiver is in writing and
signed, in the case of an amendment, by an authorized representative of each
party, or in the case of a waiver, by the party against whom the waiver is to be
effective.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
-15-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 8.5.                      Severability. Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such provision shall be
ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.
 
Section 8.6.                      Assignment; Successors and Assigns. Neither
this Agreement nor any of the rights, interests or obligations of any party
hereunder may be assigned, delegated or otherwise transferred by such party, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the other party, and any attempt to make any such assignment,
delegation or other transfer without such consent shall be null and void;
provided, however, that at and after the Closing, Purchaser may collaterally
assign its rights and interests hereunder, without the consent of Seller, to any
lender.  Subject to the preceding sentences, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.
 
Section 8.7.                      No Third Party Beneficiaries. Nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon
any third party, other than the parties hereto and their respective successors
and assigns permitted by Section 8.6, any right, remedy or claim under or by
reason of this Agreement.
 
Section 8.8.                      Publicity. No public release or announcement
concerning the transactions contemplated hereby shall be issued by any party on
or after the Closing Date without the prior consent (which consent shall not be
unreasonably withheld) of the other party, except in the event as such release
or announcements may be required by law, in which case the party required to
make the release or announcement shall allow the other party reasonable time to
comment on such release or announcement in advance of such issuance.
 
Section 8.9.                      Governing Law; Arbitration; Direct Claims.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule.
 
(b)           Any dispute, controversy or claim directly or indirectly relating
to or arising out of this agreement shall be submitted to binding arbitration in
New York, New York with The Society of Maritime Arbitrators, Inc. in accordance
with the rules and procedures thereof.  Notwithstanding the foregoing, the
parties to this agreement hereby acknowledge and agree that each shall be
entitled to utilize the courts within the State of New York for the purposes of
obtaining injunctive relief or other equitable remedies in order to avoid
irreparable harm to such party that might otherwise result from delays caused by
the arbitration process.  The award in the arbitration shall be final and
binding and judgment thereon may be entered in any court having jurisdiction. 
The costs and expenses (including reasonable attorney’s fees) of the prevailing
party shall be borne and paid by the party that the arbitrator, or arbitrators,
determine is the non-prevailing party.  Seller and Purchaser each hereby agree
and consent to personal jurisdiction and venue in any federal or state court
within the State of New York in connection with any action brought to enforce an
award in arbitration.
 
-16-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event an Indemnified Party shall have a claim for
indemnification hereunder that does not involve a Third Party Claim, the
Indemnified Party shall, as promptly as practicable, deliver to the Indemnifying
Party a written notice that contains (a) a description and the amount (the
“Claimed Amount”) of any Damages incurred or suffered by the Indemnified Party,
(b) a statement that the Indemnified Party is entitled to indemnification under
Article VII and a reasonable explanation of the basis therefore, and (c) a
demand for payment by the Indemnifying Party.  Within 30 days after delivery of
such written notice, the Indemnifying Party shall deliver to the Indemnified
Party a written response in which the Indemnifying Party shall (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
of the Claimed Amount), (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by payment by the Indemnifying Party of
the Agreed Amount), or (iii) contest that the Indemnified Party is entitled to
receive any of the Claimed Amount.  If the Indemnifying Party contests the
payment of all or part of the Claimed Amount, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute as
promptly as practicable.  If such dispute is not resolved within 30 days
following the delivery by the Indemnifying Party of such response, the
Indemnified Party and the Indemnifying Party shall each have the right to submit
such dispute to arbitration in accordance with the provisions of subsection (b)
of this Section 8.9.
 
Section 8.11.                      Headings. Article titles and headings to
sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  The schedules and Exhibits referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein.
 
Section 8.12.                      Number and Gender. Whenever the context of
this Agreement requires, words used in the singular shall be construed to
include the plural and vice versa, and pronouns of whatsoever gender shall be
deemed to include and designate the masculine, feminine, or neuter gender.
 
Section 8.13.                      Specific Performance. Each party agrees that
if any of the provisions of this Agreement were not performed by Purchaser, on
the one hand, or Seller, on the other hand, in accordance with their specific
terms or were otherwise breached by such parties, irreparable damage would
occur, no adequate remedy at law would exist and damages would be difficult to
determine, and that the non-breaching party will be entitled to specific
performance of the terms hereof.  Each parties waives any requirement for the
posting of a bond in connection with any Action seeking specific performance;
provided, however, that nothing herein will affect the right of any party to
seek recovery against any party hereto, at law, in equity or otherwise, with
respect to any covenants, agreements or obligations to be performed by such
party after the Closing Date.
 
-17-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Section 8.14.                      Entire Agreement; Integration. This Agreement
(including the Schedules and Exhibits) and the Ancillary Agreements
(a) constitute the entire agreement and understanding among the parties with
respect to the subject matter contained herein, and (b) supersede any and all
prior and/or contemporaneous agreements and understandings, both written and
oral, among the parties with respect to such subject matter.
 
Section 8.15.                      Limitation of Liability.  It is understood
and agreed that Seller is entering into this Agreement solely in its capacity as
trustee under the Trust Agreement and that all of the representations,
warranties, undertakings and agreements by and for the purpose of binding the
Trust are not the responsibility of the Seller individually but are intended
solely for the purpose of binding the Trust and that the Seller shall not be
liable or accountable in its individual capacity in any circumstances whatsoever
except as otherwise expressly provided in this Agreement or in the Trust
Agreement.  It is further agreed that all persons having any claims against the
Trust as a result of the transactions contemplated by this Agreement shall look
solely to the Trust for satisfaction thereof, except as provided in the first
sentence of this Section 8.15.
 
[Remainder of this page intentionally left blank; signature page follows]
 
-18-
 
[RAND - Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has caused this Asset Purchase Agreement to be
duly executed and delivered as of the date first written above.
 

 
GRAND RIVER NAVIGATION COMPANY, INC.
         
 
By:
/s/ Joseph W. McHugh, Jr.     Name:   Joseph W. McHugh, Jr.     Title:   Vice
President  

 

 
U.S. BANK NATIONAL ASSOCIATION, as Trustee of the GTC Connecticut Statutory
Trust
         
 
By:
/s/ Elizabeth C. Hammer     Name:   Elizabeth C. Hammer     Title:   Vice
President          

 
 


[RAND - Asset Purchase Agreement]

--------------------------------------------------------------------------------
